DETAILED ACTION
Examiner Note
The instant Office Action (OA) is issued by a different examiner that the previous OAs.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Note: the previous examiner issued two separate restriction requirements; the one from 2.23.2021 is withdrawn resulting in a rejoinder of claims 23, 26 and 30, and, the one from 9.10.2021 is maintained. See below.
Applicant’s election without traverse of species I (Huygen’s metasurface, claims 21-31), as identified on the restriction requirement of 9.10.2021, in the reply filed on 11.10.2021 is acknowledged.
Claims 23, 26, 30 and 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 3.29.2021 and 11.10.2021. 
Independent claim 21 is allowable. The restriction requirement between symmetric and asymmetric species, as set forth in the Office action mailed on 2.23.2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2.23.2021 is withdrawn.  Claims 23, 26 and 30, directed to asymmetric arrangements are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 32-40, directed to 1D and 2D photonic 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Shei (Reg. No. 74,527) on 1.25.2022.
The application has been amended as follows: 
In claim 21, line 17 (second to the last line), replace “the substrate side” with –a substrate side--.
In claims 22-23 and 30-31, replace “the nanostructured metasurface” with –the Huygen’s metasurface--.
In claims 28-29, replace “the light scattering objects” with –the two or more light scattering objects--.
Cancel claims 32-40 (the claims are not eligible for rejoinder).
Add claims 41-47 as follows:
41.	(New) The light emitting device of claim 21, wherein the nanoantennas are nano-cylinders.
42.	(New) The light emitting device of claim 21, wherein the nanoantennas are nano-cones.
43.	(New) The light emitting device of claim 21, wherein the nanoantennas are nano-cuboids.
44.	(New) The light emitting device of claim 24, wherein the periodic lattice is a hexagonal lattice.
45.	(New) The light emitting device of claim 24, wherein the periodic lattice is a rectangular lattice.
46.	(New) The light emitting device of claim 24, wherein a lattice period of the periodic lattice is less than a wavelength of the first light.
47.	(New) The light emitting device of claim 24, wherein a lattice period of the periodic lattice is greater than a wavelength of the first light.

Allowable Subject Matter
Claims 21-31 and 41-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 21) a Huygen's metasurface comprising nanoantennas having a spatial variation in radius, the Huygen's metasurface positioned between the top surface of the substrate and the top surface of the wavelength converting structure and in operation transmits the light rays into the wavelength converting structure at an angle with respect to the Huygen's metasurface greater than an angle of incidence of the light rays on the Huygen's metasurface as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070236911 A1 to Negley discloses “The lighting device depicted in FIG. 1 includes a fixture 11 (shown schematically) based with a blue light source (one or more light emitting diodes) and highly reflective surfaces, a phosphor and scattering layer 12 having a surface area which is larger than the light emitting diode(s) (the phosphor generating yellow light, upon excitation from light from the light emitting diode), and a pair of brightness enhancement films 13 and 14, with uniform white light 15 exiting the lighting device 10” ([0076], Fig. 1).
US 20080123339 A1 to Bierhuizen et al. discloses a light source 102, LEDs 104, a color separation element 116 and wavelength converting element 110 (Fig. 1).
US 20100002414 A1 to Meir et al. discloses light-emitting sources 12, a structured film 34 and a photoluminescent material 30 (Fig. 3).
None of the prior art of record discloses or suggest the claimed invention in claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Andres Munoz/               Primary Examiner, Art Unit 2894